

Exhibit 10.13
 
LEASE AGREEMENT APPENDIX
 
In Santiago Chile, this 01 day of January 2010 between Mr. Carlos Tornquist
Bertrand ID number 8.450.627-3 chilean national residing at Bio Bio 1430 in the
city of Santiago, on behalf of Inversiones Farolito Limitada, ID number
76.020.085-9 acting as lessor on one party and on the other party Patricia Bravo
Arevalo ID number 7.905.033-4 chilean national residing at Los Algarrobos 2228
in the city of Santiago on behalf of LAKELAND INDUSTRIES INC. AGENCIA EN CHILE
ID number 59.118.610-8, acting as lessee, have agreed the following:
 
Regarding point nº 4 of the Lease Agreement dated January 01 2009 regarding the
contract timeframe, both parties agree on extending this contract for a period
of one year, meaning this contract will expire the 01 date of January 2011.
 
The new lease rent fee has been agreed in $ 745,000 (seven hundred forty five
thousand Chilean pesos).
 
In the event of any legal dispute for this legal agreement, both parties are
domiciled at Santiago  Chile and will submit to the  jurisdiction of the local
legal authorities.
 
This agreement has been signed by both parties having each one of the parties an
exact copy of the document.
 
/s/Carlos Tornquist Bertrand
 
/s/ Patricia Bravo Arévalo
LESSOR
 
LESSEE
p.p. INVERSIONES FAROLITO LTDA.
 
p.p.LAKELAND INDUSTRIES INC.
   
AGENCIA EN CHILE
Carlos Tornquist Bertrand
 
Patricia Bravo Arévalo
     
ID num: 8.450.627-3
 
ID num: 7.905.033-4


 
 

--------------------------------------------------------------------------------

 
